                  Case 1:20-cv-02658-CJN Document 7 Filed 09/21/20 Page 1 of 1
Rev. /201



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


TIKTOK INC., et al


                     Plaintiff
                                                     Civil No.                 20-2658        (CJN)
               vs.

DONALD J. TRUMP, et al                              Category E



                         Defendant




                                     REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on    9/21/2020     from Judge Randolph D. Moss

to Judge Carl J. Nichols                            by direction of the Calendar Committee.



                                   (Randomly Reassigned)


                                                               JUDGE ELLEN S. HUVELLE
                                                               Chair, Calendar and Case
                                                               Management Committee


cc:           Judge Randolph D. Moss                             & Courtroom Deputy
              Judge Carl J. Nichols                        & Courtroom Deputy
            Liaison, Calendar and Case Management Committee
